Opinion by
Oliver, C. J.
In accordance with stipulation of counsel that the kidskin plates (except as to the merchandise described as 14 kid neck plates in ease 424, entered under warehouse bond 41518, covered by protest 927926-G) are similar in all material respects to those the subject of Rung Chen Fur Corpn. v. United States (29 Cust. Ct. 266, C. D. 1480), the claim for free entry under paragraph 1681 was sustained. In all other respects the protests were overruled.
Ford, J., concurred.
Mollison, J., dissented for the resaons set forth in his dissenting opinion in C. D. 1480, supra.